Citation Nr: 1233733	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

4.  Entitlement to service connection for service connection for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant appears to have had service in the United States Marine Corps  Reserve from July 1966 to July 1972 and in the Rhode Island Army National Guard from July 1986 to April 1987, including a verified period of active duty for training (ACDUTRA) from July 1966 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied service connection for hysterical personality.  Later that month, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2006, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2006.  A supplemental SOC (SSOC) was issued in June 2009. 

In April 2009, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; and in July 2009, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record. 

In a November 2009 decision, the Board denied service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with its decision.  

This appeal also arose from a January 2012 rating decision in which the RO, inter alia, denied claims for service connection for PTSD and for TBI residuals, as well as denied service connection for the purpose of establishing eligibility to treatment.  The Veteran, through his attorney, filed an NOD in March 2012.  

As regards psychiatric impairment, given the recent denial of a new claim for service connection for PTSD, the Board has recharacterized the previously denied claim as reflected in the first item on the title page.  [The Board also notes, parenthetically, that, although, in the January 2012 decision, the RO also determined that new and material evidence had not been received to reopen a claim for service connection for, essentially, psychiatric disability other than PTSD, such a determination was erroneous.  Given the continuing appeal of that matter, the claim has not been finally denied.]

For the reasons expressed below, the matter on appeal-along with the other matters identified on the title page for which the Veteran has completed the first of two actions required to place those matters before the Board-are being remanded to the RO. VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The record reflects that, while the appeal was pending before the Court, the RO obtained additional service department records from the Rhode Island National Guard in connection with other claims.  These records which were associated with the claims file in August 2011, include records from his National Guard service between August 1986 and April 1987.  These include documents pertaining to psychiatric treatment including letters submitted by the Veteran's doctors indicating that his psychiatric condition contraindicated his attending a September 6, 1986 National Guard meeting, and a telegram indicating that he was unable to attend a National Guard meeting held September 5, 1986 and September 6, 1986 due to medical reasons.  They also include documents from March 1987 requesting a medical discharge for psychiatric reasons, and from April 1987 ordering his discharge from the National Guard.  This evidence was not accompanied by a waiver of initial RO consideration (here, the agency of original jurisdiction).  See 38 C.F.R. § 20.1304 (2011).  

Additionally, the Veteran has submitted copies of these March 1987 and April 1987 documents pertaining to his repeated requests for a medical discharge in April 2012, May 2012, June 2012 and in July 2012.  The Veteran's most recent, July 2012 submission of these documents (received by the Board in August 2012), was accompanied by a signed 90-Day Letter Response Form, where the Veteran checked that he wished to remand the case to the AOJ for review of this newly submitted evidence.  

Under these circumstances, the Board has no alternative but to remand this matter for RO consideration of the claim for psychiatric disability other than PTSD in light of the additionally evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.  Id.  See also 38 C.F.R. § 19.37 (2011. 

Prior to adjudicating the claim, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication-to include evidence submitted directly to the Board.

As a final matter, as noted in the Introduction, above, in a January 2012 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for PTSD, TBI and service connection for the purposes of establishing treatment.  The Veteran was furnished notice of this rating decision on January 19, 2012.  In March 2012, the Veteran, through his attorney, filed an NOD with this rating decision.  However, the RO has yet to issue an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2011). 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO must furnish to the Veteran and his attorney an SOC addressing the claims for service connection for PTSD, and for TBI residuals, as well as the claim for service connection for the purposes of establishing treatment. The SOC should be furnished along with a VA Form 9, and the RO should afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal on those issues. 

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to claims for service connection for PTSD and for TBI residuals, as well as the claim for service connection for the purposes of establishing treatment, within 60 days of the issuance of the SOC or within the remainder of the one-year period following the issuance of the January 19, 2012 rating notice, whichever is longer.  

2.  The RO should furnish to the Veteran and his attorney a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a psychiatric disorder other than PTSD that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted,  the RO should redjudicate the claim for service connection for psychiatric disability other than PTSD in light of all pertinent evidence (to particularly include evidence added to the record since the RO's last adjudication, including evidence submitted directly to the Board), and legal authority. 

5.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford then the appropriate time period for response.

The RO should not return the claims file to the Board until the Veteran has perfected an appeal of the matters identified in paragraph 1, above, or the time period for doing so expires, whichever occurs first.

 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



